—In an action for divorce, the defendant wife appeals from stated portions of an order of the Supreme Court, Rockland County, dated July 31, 1975, and from the failure of said order to contain certain provisions. Order affirmed insofar as appealed from, without costs or disbursements. Absent imminent distress incapable of being resolved prior to the trial, the remedy for any seeming inequity in a temporary order of alimony and allied relief is a speedy trial at which the rights of the parties may be fully determined (see Dubowsky v Dubowsky, 41 AD2d 769; Bogut v Bogut, 38 AD2d 829). Latham, Acting P. J., Hargett, Christ, Shapiro and Titone, JJ., concur.